[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
FINDINGS OF FACT
On March 27, 1991, plaintiff and the defendant appeared at a Fact-Finding Hearing.
The following facts are found:
1. On August 11, 1988 the defendant requested four truck loads of gravel to be delivered to the Andover Plaza located on Route 6 in Andover, Connecticut. The plaintiff's employee, Laurie Mund, office manager, received a phone call from Thomas Mills requesting the delivery of the gravel. The plaintiff delivered four loads of gravel to the plaza and left with the defendant's representative, Tom, a delivery slip indicating that the delivery took place and billed the defendant $1,606.93. The defendant received the gravel.
2. No payments have been made on the outstanding balance and the defendant is indebted to the plaintiff in the amount of $1,606.93.
3. The plaintiff was awarded damages in the amount of $1,606.93, plus costs. No interest is awarded.
Kevin M. O'Brien Fact-Finder CT Page 3552